Case: 21-30371     Document: 00516103943         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 22, 2021
                                  No. 21-30371                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Adam Shane Swindle,

                                                           Petitioner—Appellant,

                                       versus

   S. Ma'at,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:21-CV-400


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Adam Shane Swindle, federal prisoner # 32320-001, filed a 28 U.S.C.
   § 2241 petition challenging his disciplinary conviction for attempted mail
   abuse and the resulting loss of good time credits. The Disciplinary Hearing
   Officer (DHO) found that Swindle attempted to have Cellmate and Convict


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30371     Document: 00516103943          Page: 2   Date Filed: 11/22/2021




                                   No. 21-30371


   Services send an item to an address in Alabama instead of to his prison
   address, which would have circumvented the prison’s mail monitoring
   procedures.   The district court concluded that the prison disciplinary
   procedures afforded Swindle due process and that some evidence supported
   the conviction. On appeal, Swindle argues that there was no evidence in the
   record to support a finding that he committed attempted mail abuse.
          “[P]rison disciplinary proceedings will be overturned only where
   there is no evidence whatsoever to support the decision of the prison
   officials.” Reeves v. Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994). We review
   de novo whether there is “some evidence” in the record to support the
   decision. Teague v. Quarterman, 482 F.3d 769, 773 (5th Cir. 2007). Here,
   Swindle does not dispute that he attempted to have an item sent to a non-
   prison address, and he admitted that conduct during the hearing before the
   DHO. Therefore, there was “some evidence in the record to support the
   disciplinary decision.”   Broussard v. Johnson, 253 F.3d 874, 876 (5th
   Cir. 2001) (internal quotation marks and citation omitted); see 28 C.F.R.
   § 541.3 (Table 1).
          The judgment of the district court is AFFIRMED.




                                        2